Case 7:20-cv-01845-CS Document 49 Filed 01/27/21 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
WHITE PLAINS DIVISION

BIBI BAKSH, and,

SHARON DUNN, as Parent, Guardian,
And Next Friend of her daughter, M.M., a
a minor, and ON BEHALF OF
THEMSELVES AND ALL OTHERS
SIMILARLY SITUATED,

Plaintiffs,
Case No. 7:20-CV-01845

Vi

IVYREHAB NETWORK, INC.

Defendant.

OREPGSELD] ORDER AND JUDGMENT
GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT

Before the Court is Plaintiffs’ Unopposed Motion requesting that the Court enter an Order
granting final approval of the class action Settlement involving Plaintiffs Bibi Baksh and Sharon
Dunn (as guardian of minor M.M.) (“Plaintiffs” or “Settlement Class Representatives”) and
Defendant IvyRehab Network, Inc. (“Defendant”) as fair, reasonable, and adequate.

Having reviewed and considered the Settlement Agreement and the motion for attorncys’
fees, costs, and service award and the motion for final approval of the settlement, and having

and tet Ne creasens Let hi on EK Pecord om 1/27/21,
conducted a Final Approval Hearing, ne Court makes the findings and grants the relief set forth
below approving the Settlement upon the terms and conditions set forth in this Final Order and
Judgment.

THE COURT not being required to conduct a trial on the merits of the case or determine

with certainty the factual and legal issues in dispute when determining whether to approve a

proposed class action settlement; and
Case 7:20-cv-01845-CS Document 49 Filed 01/27/21 Page 2 of 6

THE COURT being required under Rule 23(e) to make the findings and conclusions
hereinafter set forth for the limited purpose of determining whether the Settlement should be

approved as being fair, reasonable, adequate and in the best interests of the Settlement Class;

in
ITISON THIS 41" day of January 2020,
f

 

ORDERED that:

1. The Settlement involves allegations in Plaintiffs’ Class Action Complaint that
Defendant failed to safeguard and protect the personally identifiable information and/or protected
health information of its patients and that this alleged failure caused injuries to Plaintiffs and the Class.

2. The Settlement does not constitute an admission of liability by Defendant, and the
Court expressly does not make any finding of liability or wrongdoing by Defendant.

3. Unless otherwise noted, words spelled in this Order with initial capital letters have the
same meaning as set forth in the Settlement Agreement.

4, On lh KZ a the Court entered an Order which, among other things:
(a) approved the Notice to the Settlement Class, including approval of the form and manner of
notice under the Notice program set forth in the Settlement Agreement; (b) provisionally certified
aclass in this matter, including defining the class, appointed Plaintiffs as the Settlement
Class Representatives, and appointed Settlement Class Counsel; (c) preliminarily approved the
Settlement; (d) set deadlines for opt-outs and objections; (e) approved and appointed the
Settlement Administrator; (f) set the date for the Final Approval Hearing.

5. In the Order Granting Preliminary Approval of Class Action Settlement, pursuant
to Rule 23(b)(3) and 23(c), the Court defined the Settlement Class for settlement purposes only.

‘The Court defined the Settlement Class as follows:
Case 7:20-cv-01845-CS Document 49 Filed 01/27/21 Page 3 of 6

All individuals who utilized IvyRehab’s services whose private information
was maintained on IvyRehab’s system, which was compromised in a
cybersecurity incident announced by IvyRehab on or about November 26, 2019
(the “Data Incident”).

The Settlement Class specifically excludes: (1) Defendant’s officers, directors, and employees; (ii)
any entity in which Defendant has a controlling interest; (ili) the affiliates, legal representatives,
attorneys, successors, heirs, and assigns of Defendant; and (iv) members of the judiciary to whom

this case is assigned, their families and members of their staff.

6, The Court, having reviewed the terms of the Settlement Agreement submitted by
ihe Parties, grants final approval of ihe Settlement Agreement and defines the Settlement Class as
defined herein and in the Preliminary Approval Order, and finds that the settlement is fair,
reasonable, and adequate and meets the requirements of Rule 23(c).

7. The Settlement Agreement provides, in part, and subject to a more detailed
description of the setUement terms in the Settlement Agreement, for:

a. A process by which Setttement Class Members can submit claims for both
credit monitoring services and compensation that will be evaluated by a
Settlement Administrator mutually agreed upon by Setilement Class Counsel
and Defendant.

b. Defendant to pay all Notice and Administration Costs.

Defendant to pay a Court-approved Incentive Award in the amount not to

G

excced $1,000 io cach Settlement Class Representative.
d. Defendant to pay Court-approved attorneys’ fees, costs, and expenses of
Settlement Class Counsel in the amount of $150,000.

8, The terms of the Settlement Agreement are fair, reasonable, and adequate, and are

 
Case 7:20-cv-01845-CS Document 49 Filed 01/27/21 Page 4 of 6

hereby approved, adopted, and incorporated by the Court. The Parties, their respective attorneys,
and the Settlement Administrator are hereby directed to consummate the Settlement in

accordance with this Order and the ters of the Settlement Agreement.

DO, Notice of the Final Approval Hearing, the proposed motion for attorneys’ fees,
costs, and expenses, and the proposed Incentive Award have been provided to Settlement Class
Members as directed by this Court’s Orders, and an affidavit or declaration of the Settlement

Administrator’s compliance with the Notice program has been filed with the Court.

10. | The Court finds that such Notice as therein ordered, constituted the best possible
notice practicable under the circumstances and constitutes valid, due, and sufficient notice to all

(2).

Settlement Class Members in compliance with the requirements of Rul

 
 
  

11. As ofthe final date of the Opt-Out Period, potential Settlement Class
Members have submitted a valid Opt-Out Request to be excluded from the Settlement. The

names of those persons are set forth in Exhibit A to this Order. Those persons are not bound by

this Final Order and Judgment, as set forth in the Settlement Agreement.

12, The Court has considered all the documents filed in support of the Settlement, and
has fully considered all matters raised, all exhibits and affidavits filed, all evidence received at the
Final Approval Hearing, all other papers and documents comprising the record herein, and all
oral arguments presented to the Court.

13. Pursuant to the Settlement Agreement, Defendant, and the Settlement
Administrator shall implement the Settlement in the manner and time frame as set forth herein.

14. Pursuant to the Settlement Agreement, Plaintiffs and the Settlement Class

Members release claims against Defendant and all Released Parties, as defined in the Settlement
Case 7:20-cv-01845-CS Document 49 Filed 01/27/21 Page 5 of 6

Agreement, as follows:

any and all claims or causes of action, whether known or unknown, that concern, refer or
relate to (a) the cybersecurity incident announced by [vyRehab on or about November 26,
2019; (b) all other claims that were asserted, or that could have been asserted, in the
Lawsuit.

Released Claims shall not include the right of any Settlement Class Member or any of the Released
Parties to enforce the terms of the Settlement Agreement and shall not include the claims of
those persons identified in Exhibit A to this Order who have timely and validly requested

exclusion from the Settlement Class.

15. On the Effective Date, (i) Plaintiffs, the Settlement Class Members, and each of
their predecessors, successors, heirs, executors, administrators, and assigns of each of the
foregoing, and anyone claiming by, through, or on behalf of them (collectively and individually,
the “Releasors”), and (ii) Settlement Class Counsel and each of their past and present law firms,
partners, or other employers, employees, agents, representatives, successors, or assigns will be
deemed to have, and by operation of the Final Order and Judgment shall have, fully, finally,
completely, and forever released and discharged the Released Parties from the Released Claims.

16. | The matter is hereby dismissed with prejudice and without costs except that the
Court reserves jurisdiction over the consummation and enforcement of the Settlement.

17; In accordance with Rule 23, this Final Order and Judgment resolves all claims
against all parties in this Action and is a final order. There is no just reason to delay entry of final
judgment in this matter, and the Clerk is directed to file this Order as the final judgment in this

matter,

th
IT 1 SO ORDERED this?” day of Janwann 2920,

 
Case 7:20-cv-01845-CS Document 49 Filed 01/27/21

Presented by:

MASON LIETZ & KLINGER, LLP

sf

Gary E. Mason

David Kk. Lietz

5101 Wisconsin Ave, NW, Ste. 305
Washington, DC 20016

Tel: (202) 429-2290

Fax: (202) 429-2294
qinason@masoniip.com
dietz@masonllp.com

 

Gary M., Klinger

227 Monroe Street, Ste, 2100
Chicago, TL 60606

Tel: (312) 283-3814
gklinger@masonlp.cam

WILSON ELSER MOSKOWITZ EDELMAN & DICKER, LLP

Mh
Peter J. Larkin

1133 Westchester Avenue
White Plains, NY 10604

Tel: (914) 323-7000

peter. larkin@wilsonelser.com

Anjali C, Das

Jennifer S. Stegmaier

Geoffrey A. Belzer

55 West Monroe Street, Suite 3800
Chicago, IL 60603

Tel: (312) 704-0550

Fax: (312) 704-1522

anjali. das@wilsonelser.com
jennifer.stegmaier@wilsonelser.com
geoffrey .belzer@wilsonelser,com

Page 6 of 6

 
